Exhibit 10.19

TULLY’S COFFEE CORPORATION

SECURED PROMISSORY NOTE

DUE OCTOBER 23, 2007

 

$4,000,000     April 26, 2007               Seattle, Washington

FOR VALUE RECEIVED, Tully’s Coffee Corporation, a Washington corporation with
its principal office at 3100 Airport Way South, Seattle, Washington (the
“Company”), hereby unconditionally promises to pay to the order of Benaroya
Capital Company, L.L.C., a Washington limited liability company (the “Payee”)
with its principal office at 1100 Olive Way, Suite 1700, Seattle, WA 98101, or
registered assigns at such office as the holder hereof may designate, in lawful
money of the United States, the principal sum of $4,000,000 (the “Note Amount”),
together with interest thereon as provided for below.

1. Interest. Interest shall accrue on the outstanding principal balance hereof
at a rate equal to fifteen percent (15%) per annum, calculated on a daily basis
and compounded monthly, commencing on April 26, 2007 (the “Funding Date”) and
payable on the Maturity Date (as defined below). If all or a portion of the
principal amount of the Note shall not be paid when due (whether at stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is three percent (3%) above the rate that would
otherwise be applicable thereto.

Anything contained in this Note to the contrary notwithstanding, the Payee does
not intend to charge and the Company shall not be required to pay interest or
other charges in excess of the maximum rate (if any) permitted by applicable law
(if any). Any payments in excess of such maximum shall be refunded to the
Company or credited against principal.

2. Payment of Principal and Interest. The Company shall pay the unpaid
principal, together with all accrued and unpaid interest, evidenced by this Note
to Payee upon the Maturity Date. The term “Maturity Date” shall mean the earlier
to occur of (i) the day one hundred eighty (180) days after the Funding Date and
(ii) the first business day following the closing of an initial public offering
of equity securities of the Company.

3. Loan Fee. As part of the consideration for the loan evidenced by this Note,
the Company shall pay to Payee a fee of $100,000.00, which Payee shall deduct
from the disbursement of the loan proceeds.

4. Subordination. All claims of the Payee to principal, interest and any other
amounts at any time owed under the Note are hereby expressly subordinated to the
indebtedness or claims arising under, or relating to, the Contract of Sale and
Security Agreement between The Company and Northrim Funding Services dated as of
November 16, 2006 (the “Northrim Facility”).



--------------------------------------------------------------------------------

5. Liquidation Rights. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company, the Note shall be entitled to a claim
in liquidation after the payment in full of the Northrim Facility, but before
participation by the holders of (i) any other indebtedness for borrowed money of
the Company and (ii) any capital stock of the Company. The amount of the claim
in liquidation shall equal the amount to which the Payee of this Note would be
entitled in the case of payment, whether or not the Note is eligible for payment
at the time of liquidation.

6. Representation and Warranty. In consideration of the Payee making the loan
evidenced by this Note, the Company represents and warrants to the Payee as of
the Funding Date that the Company’s reports to the Securities and Exchange
Commission pursuant to Section 13 or Section 15(d) of the Securities Exchange
Act of 1934 do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. No representations or warranties have been made to
the Payee with regard to the Company or this Note other than those contained in
this section.

7. Security Interest. This Note is secured by certain assets of the Company in
accordance with the Security Agreement dated as of the date hereof granted by
the Company to the Payee (the “Security Agreement”).

8. Warrant. As additional consideration for the Payee making the loan to the
Company evidenced by this Note, the Company shall deliver to Payee no later than
fifteen (15) days after the Funding Date a warrant to purchase 99,291 shares of
the Company’s common stock at an exercise price of $0.33 per share. The warrant
(i) shall first become exercisable on the earliest to occur of the following:
(a) immediately prior to the completion of the Company’s first underwritten
public offering of common stock; (b) immediately prior to a Change of Control
Event (as defined in the Warrant); or (c) one year from the Funding Date, and
(ii) shall expire on the fifth (5th) anniversary of the Funding Date. The form
of the warrant shall be reasonably satisfactory to Payee and shall include
provisions for assignability, antidilution protection and a net exercise
provision.

9. Prepayment. The Company may prepay without penalty the principal hereof and
all interest hereon in whole or in part at any time after five (5) days’ prior
written notice to the Payee of the Note by payment in cash of the amount
prepaid, provided that any partial prepayment of principal shall be in an
integral multiple of $1,000. At the time of prepayment, all interest owing on
the amount prepaid to the date of payment must simultaneously be paid.

10. Expenses. The Company shall pay the Payee, on demand, for all reasonable and
documented costs and expenses, including, but not limited to, reasonable
attorneys’ fees, incurred in the collection, enforcement, modification or
amendment of this Note.

 

2



--------------------------------------------------------------------------------

11. Default; Acceleration. The occurrence of any of the following shall
constitute an “Event of Default”:

(a) The failure of the Company to pay when due (whether at the Maturity Date, at
a date fixed for prepayment hereof, by acceleration hereof, or otherwise) any
principal due under this Note, and such failure or breach shall continue
unremedied for five (5) business days; or

(b) The failure of the Company to pay when due (whether at the Maturity Date, at
a date fixed for prepayment hereof, by acceleration hereof, or otherwise) any
interest, charges or other amounts due under this Note, and such failure or
breach shall continue unremedied for five (5) business days; or

(c) The breach by the Company of any of the terms or provisions contained in
this Note other than those specified in paragraphs (a) and (b) above, and such
breach shall continue unremedied for thirty (30) days after the earlier of
(i) an officer of the Company obtaining actual knowledge of such default and
(ii) the Company receiving notice of such default from Payee, provided, however,
that no such cure period shall apply to a breach of the Company’s obligations
under Section 8 hereof; or

(d)(i) A default shall occur in the payment when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any material
indebtedness of the Company (including specifically and without limitation the
indebtedness under the Northrim Facility) or (ii) a default shall occur in the
performance or observance of any obligation, agreement or condition with respect
to any such indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
if (x) the effect of such default, event or condition is to accelerate the
maturity of any such indebtedness or (y) such default, event or condition shall
continue unremedied for any applicable period of time sufficient to permit the
holder or holders of such indebtedness, or any trustee or agent for such
holders, to cause or declare such indebtedness to become due and payable or to
require such indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such indebtedness to be made prior to
its expressed maturity and such acceleration, declaration or requirement is
declared by the holders thereof; or

(e)(i) The Company or any of its subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee (other than a trustee under a
deed of trust or

 

3



--------------------------------------------------------------------------------

similar document), custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Company or any of its
subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Company or any of its subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against the Company or any of
its subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Company or any of its subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
subsidiaries shall generally not, or shall admit in writing its inability to,
pay its debts as they become due; or

(f) Any representation or warranty of the Company contained herein or in the
Security Agreement shall prove to have been false in any material respect upon
the date when made; or

(g)(i) Any judgment, order or decree for the payment of money individually or in
the aggregate in excess of $500,000 (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order or undisputed
indemnity obligations of a solvent third person) shall be rendered against the
Company or any of its subsidiaries and such judgment shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
after the entry thereof, or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order, or (ii) any judgment, order or decree
shall be rendered against the Company or any of its subsidiaries involving a
required divestiture of any material properties, assets or business which could
reasonably be expected to have a material adverse effect, and, in each case,
such judgment shall not have been vacated or discharged or stayed or bonded
pending appeal within thirty (30) days after the entry thereof, or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order.

Upon the occurrence, and at any time during the continuance, of an Event of
Default, the Payee, at the Payee’s option and without the need for presentment,
demand, protest, or other notice of any kind, may declare all unpaid principal
hereof and interest hereunder to be immediately due and payable and the same
shall become immediately due and payable upon such declaration; provided that in
the event of any Event of Default specified in paragraph (e) above, all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Payee.

 

4



--------------------------------------------------------------------------------

12. Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note, other than pursuant to the Guaranty Agreement
dated as of the date of this Note by Tom T. O’Keefe.

13. Certain Waivers. The Company and any endorser or guarantor hereof
(collectively, the “Obligors”) and each of them (i) waive(s) presentment,
diligence, protest, demand, notice of demand, notice of acceptance or reliance,
notice of non-payment, notice of dishonor, notice of protest and all other
notices to parties in connection with the delivery, acceptance, performance,
default or enforcement of this Note, any endorsement or guaranty of this Note;
(ii) consent(s) to any and all delays, extensions, renewals or other
modifications of this Note, any related document or the debt(s) evidenced hereby
or thereby, or any other failure to act by the Payee or any other forbearance or
indulgence shown by the Payee, from time to time and in one or more instances
(without notice to or assent from any of the Obligors) and agree(s) that none of
the foregoing shall release, discharge or otherwise impair any of their
liabilities; (iii) agree(s) that the full or partial release or discharge of any
Obligor(s) shall not release, discharge or otherwise impair the liabilities of
any other Obligor(s); and (iv) otherwise waive(s) any other defenses based on
suretyship.

14. Lost Documents. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note or any Notes
exchanged for it, and (in case of loss, theft or destruction) of indemnity
satisfactory to it, and upon reimbursement to the Company of all reasonable
expenses incidental thereto, and upon surrender and cancellation of such Note,
if mutilated, the Company will make and deliver in lieu of such Note a new Note
of the same series and of like tenor and unpaid principal amount and dated as of
the Funding Date.

15. Commercial Transaction; Jury Waiver. THE COMPANY ACKNOW-LEDGES THAT THE
TRANSACTION OF WHICH THIS NOTE IS A PART IS A COMMERCIAL TRANSACTION. THE
COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND, ARISING UNDER OR OUT OF, OR
OTHERWISE RELATED TO OR OTHERWISE CONNECTED WITH, THIS NOTE AND/OR ANY RELATED
DOCUMENT. THE COMPANY FURTHER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS NOTE AND THE AGREEMENT WITH ITS COUNSEL AND THAT IT ON ITS OWN HAS
MADE THE DETERMINATION TO EXECUTE THIS NOTE AND RELATED DOCUMENTS TO WHICH IT IS
A PARTY AFTER CONSIDERATION OF ALL OF THE TERMS OF THIS NOTE AND SUCH OTHER
DOCUMENTS (INCLUDING THE INTEREST RATE) AND OF ALL OTHER FACTORS WHICH IT
CONSIDERS RELEVANT.

16. Binding Nature. This Note shall bind the Company and the Company’s
successors and permitted assigns and shall inure to the benefit of the Payee and
the Payee’s successors and permitted assigns. The term “Payee” as used herein
shall include, in addition to the initial Payee, any successors, endorsees, or
other permitted assignees of such Payee and shall also include any other holder
of this Note.

 

5



--------------------------------------------------------------------------------

17. Governing Law. This Note shall be governed by and construed and interpreted
in accordance with the laws the State of Washington, without regard to its rules
pertaining to conflicts of laws thereunder.

18. Miscellaneous. No delay or omission by the Payee in exercising any right or
remedy hereunder shall operate as a waiver of such right or remedy or any other
right or remedy; and a waiver on one occasion shall not be a bar to or waiver of
any right or remedy on any other occasion. All rights and remedies of the Payee
hereunder, any other applicable document and under applicable law shall be
cumulative and not in the alternative. No provision of this Note may be waived
or modified orally but only by a writing signed by the party against whom
enforcement of such amendment, waiver or other modification is sought.

19. Notices. All notices, requests, consents and demands shall be made in
writing and shall be mailed first class postage prepaid, or delivered by hand or
by messenger to the Company or to the Payee hereof at their respective addresses
set forth at the beginning of this Note or at such other respective addresses as
may be furnished in writing to each other, and shall be effective upon receipt.

20. Statutory Notice. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
day and year first written above.

 

The Company: TULLY’S COFFEE CORPORATION By:  

/s/ John K. Buller

Name:   John K. Buller Its:   President and CEO

 

AGREED TO AND ACCEPTED Payee: BENAROYA CAPITAL COMPANY, L.L.C. By:  

/s/ Larry Benaroya

Name:   Its:   Manager

 

7